Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
With regards to claim 1, applicants have submitted amendment to overcome the prior art of record, namely Lei.  However, after consideration of the amendment and arguments, examiner respectfully submits that the amendment is not sufficient to overcome Lei.
The Lei reference still teaches a steam generator and reactor with a process conduit with an inlet configured to generating superheated steam in the process conduit (see Fig. 2, steam generator from outside connected to process conduit 202 and inlet 201 generating steam in process conduit 202).  Furthermore, the Lei reference teaches the exhaust line in fluid communication with the process conduit for generating superheated steam in the exhaust fluid flowing in the exhaust line (see Fig. 2, exhaust line 211 in fluid communication with process conduit 202 for generating superheated steam; the generated steam in the exhaust line 211).  The argument pertaining to whether the steam is disassociated or structurally intact within the exhaust line is argumentative and irrelevant.  The “exhaust line” can be identified as 211 + 200 in which steam is “effecting” change of the PFCs, whether the steam is disassociated or not.  Lei teaches pertinent chemical reactions regarding PFCs and H20 (see ¶7), clearly identifying how steam is absolutely necessary.  Lei further discloses that “the steam added (emphasis added) to the reactions for processing PFCs is produced by the thermal energy generated by combustion of the exhaust” and “steam joins the plasma torch 200 to participate in the reactions of the toxic gases” (see ¶18, ¶19).  The Lei reference does not teach that the produced steam is disassociated and then subsequently reacted with the PFCs.  The “exhaust line” of 211 + 200 is identified as such to show that the reactions must happen within somewhere of that “exhaust line” and that the disclosure from ¶7, ¶18, ¶19 show that steam must be present.

Claim Objections
Claim 6 objected to because of the following informalities:
a.	“process line” lacks antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (Pub No. US 2004/0141900 A1, hereinafter Lei).
With regards to claim 1, Lei teaches a semiconductor processing system comprising: 
a semiconductor processing chamber (see ¶7, see Fig. 2, semiconductor processing to produce PFCs which are all occurring in a processing chamber); 
an exhaust line in fluid communication with the semiconductor processing chamber (see Fig. 2, exhaust line 211 in communication with chamber); and 
a steam generator and reactor having a process conduit with an inlet and configured for generating superheated steam in the process conduit, the exhaust line in fluid communication with the process conduit for generating superheated steam in the exhaust fluid flowing in the exhaust line to effect both physical and chemical transformations of chemicals in the exhaust fluid flowing in the exhaust line (see Fig. 2, see ¶13, inlet line protruding from 201 in horizontal direction and continuing to 202; steam generator within 202/201, steam reacts with toxic gases).

With regards to claim 2, Lei teaches the system according to claim 1, wherein the steam generator and reactor is configured to generate superheated steam at least at 101 C (see Fig. 2, ¶20, plasma torch creating high temperature of 10,000 deg C for steam creation from thermal energy).

With regards to claim 3, Lei teaches the system according to claim 2, wherein the steam generator and reactor is configured to generate superheated steam in a range of 101 C to about 1150 C (see Fig. 2, ¶20, water turns to steam at 100 deg C and higher; steam will be created at range of 100 deg C and onward).

With regards to claim 4, Lei and Mahawili teach the system according to claim 1, further comprising a pump, wherein the steam generator and reactor is in fluid communication with the exhaust line downstream of the pump (see claim 1, Lei in combination with Mahawili teaches pump).

With regards to claim 5, Lei teaches the system according to claim 1, wherein the inlet comprises a second inlet, and the steam generator and reactor having a first inlet in fluid communication with the process conduit and a supply of water, the steam generator configured to generate the superheated steam from the water flowing into the process conduit from the first inlet, and the second inlet in fluid communication with said process conduit downstream of the first inlet wherein the exhaust fluid is injected into the superheated steam (see Fig. 2, supply of water from end of 202 as first inlet, second inlet from 201 in communication with exhaust line 211, second inlet from 201 in fluid communication with first inlet from end of 202).

With regards to claim 7, Mahawili teaches the system according to claim 6, further comprising a pump, wherein the pump includes a pump outlet, the steam generator and reactor generating the superheated steam in the exhaust line fluid at or near the pump outlet (see Fig. 1, vacuum pump has outlet near generator/reactor).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei as applied to claim 1 above, and further in view of Kamikawa et al. (Pub No. US 2007/0006483 A1, hereinafter Kamikawa).
With regards to claim 8, Lei is silent teaching the system of claim 1, wherein the steam generator and reactor comprises a plurality of tungsten halogen lamps spaced around at least a portion of the process conduit.
In the same field of endeavor, Kamikawa teaches a structure in which a plurality of halogen lamps are provided and spaced around a portion of process conduit to produce a steam of a composition (see Fig. 3 and 4, halogen lamps 13 spaced around process conduit 14).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a plurality of halogen lamps spaced around a process conduit in order to further provide thermal energy and additional processing to form a steam of a composition as taught by Kamikawa.

With regards to claim 9, Kamikawa teaches the system of claim 8, wherein the at least a portion of process conduit comprises a first portion, the process conduit having a second portion, and the second portion surrounding the lamps (see Fig. 4, process conduit 14 with first and second portion and second portion surrounding the lamps 13).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML